Order, Supreme Court, New York County (Leland De-Grasse, J.), entered on or about April 1, 1992, which denied the plaintiffs’ motion to compel discovery, unanimously reversed, on the law, the facts and in the exercise of discretion, and the motion is granted, without costs.
Nothing in the preliminary conference order indicated that *45the parties waived any right to further discovery (see, PinterZwicker Elec. Co. v Alliance Elec., 175 AD2d 737). The plaintiffs’ request for additional discovery was timely and the information requested was material and necessary. Moreover, the document request was neither vague nor overbroad (supra). Finally, although counsel’s affirmation that a good faith effort was made to resolve the issues (Uniform Rules for Trial Cts [22 NYCRR] § 202.7 [c]) could have been more detailed, under the circumstances presented, we find that the affirmation was sufficient.
We have considered the parties’ remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Kassal, JJ.